DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, 6-12, 14-15 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11061180 to Li in view of Chen et al. (US 20150124195 A1, hereinafter, “Chen”, cited in IDS filed 10/7/2021). 

Regarding claim 1, Li teaches a display backlight (display backlight, see claim 1, line 1), comprising: 
an excitation source (excitation source, see claim 1, line 2) for generating blue excitation light with a peak emission wavelength in a wavelength range 445 nm to 465 nm (see claim 1, line 3); and

wherein the photoluminescent wavelength conversion layer comprises a mixture of a green-emitting photoluminescent material (green-emitting photoluminescent material, see claim 1, line 11) with a peak emission in a wavelength range 530 nm to 545 nm (see claim 1, lines 12-13), 
a red-emitting photoluminescent material (red-emitting photoluminescent material, see claim 9, lines 2-3) with a peak emission in a wavelength range 600 nm to 650 nm (see claim 9, lines 3-4) and light diffusive layer (light diffusive layer, see claim 1, line 8).
Li does not explicitly teach wherein the mixture further includes 
particles of light scattering material.
Chen teaches a display backlight (display device 200, see figure 2, and figures 3a-3c to show common elements to all embodiments), having an excitation source (blue LED 210) and a photoluminescent wavelength conversion layer (phosphor in phosphor film 214); that includes a mixture of green-emitting photoluminescent material (see ¶ 79, 67 and 64), a red-emitting photoluminescent material (see ¶ 67, 64) with a peak emission in a wavelength range 600 nm to 650 nm (625nm-740nm) and further includes
particles of light scattering material (see ¶ 81).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering. particles of Chen into the teachings of Li in order to serve the purpose of traditional diffusers in addition to increasing secondary emission of the phosphors. One of ordinary skill would have been 

Regarding claim 2, Li does not explicitly teach wherein the photoluminescent wavelength conversion layer is a separate film.
Chen teaches wherein the photoluminescent wavelength conversion layer (214) is a separate film (as seen in figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to make the photoluminescent wavelength conversion layer as taught by Chen into the teachings of Li in order to provide spacing between the light source and the photoluminescent wavelength conversion layer. One of ordinary skill would have been motivated to make this modification to reduce the amount of heat radiated onto the phosphors within the photoluminescent wavelength conversion layer.

Regarding claim 6, Li does not explicitly teach wherein the photoluminescent wavelength conversion layer is disposed adjacent to a brightness enhancement film.
Chen teaches wherein the photoluminescent wavelength conversion layer (214) is disposed adjacent to a brightness enhancement film (216 and medium material as brightness-enhancing material, see ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the photoluminescent wavelength conversion layer and a brightness enhancement film of Li adjacent to each other as Dai in order to reduce the spacing between the films and thus enhance light transmission, to increase brightness and contrast. One of ordinary skill would have been motivated to make this modification to reduce light losses, and thus emit light at superior uniformity.

Regarding claim 7, Li does not explicitly teach wherein the photoluminescent wavelength conversion layer is in direct contact with the brightness enhancement film.
Chen teaches wherein the photoluminescent wavelength conversion layer (214) is in direct contact with the brightness enhancement film (216, since 216 includes a BEF medium material, see ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to position the photoluminescent wavelength conversion layer and brightness enhancement film of Li in direct contact as taught by Dai in order to reduce the spacing between the films and thus enhance light transmission. One of ordinary skill would have been motivated to make this modification to reduce light losses.

Regarding claims 8-12, Li does not explicitly teach further comprising a light guide, wherein the excitation source is configured to couple excitation light into at least one edge of the light guide and wherein the photoluminescent wavelength conversion layer is disposed adjacent to the light guide; and
wherein the photoluminescent wavelength conversion layer is disposed on the light guide between the light guide and a brightness enhancement film; and

further comprising a light reflective surface, wherein the photoluminescent wavelength conversion layer is disposed between the light reflective surface and the light guide; and
wherein the photoluminescent wavelength conversion layer is in direct contact with the light guide.
Chen teaches further comprising a light guide (glass made LGP 212 see ¶ 74), wherein the excitation source (210) is configured to couple excitation light (light from 210) into at least one edge (side edge of 212) of the light guide (212) and wherein the photoluminescent wavelength conversion layer (214) is disposed adjacent to the light guide (212); and
wherein the photoluminescent wavelength conversion layer (214) is disposed on the light guide (212) between the light guide (212) and a brightness enhancement film (214); and
wherein the photoluminescent wavelength conversion layer (214) is in direct contact with the light guide (212, due to the glass medium material of 212, see ¶ 87); and
further comprising a light reflective surface (reflective polarizing film (RPF) 222), wherein the photoluminescent wavelength conversion layer (214) is disposed between the light reflective surface (222) and the light guide (212); and
wherein the photoluminescent wavelength conversion layer (214) is in direct contact with the light guide (212).
Chen into the teachings of Li in order to provide an optical space that allows for light rays expansion prior to conversion and physical spacing between the light source and the photoluminescent wavelength conversion layer, to increase brightness and contrast. One of ordinary skill would have been motivated to make this modification to even illumination prior to conversion and to reduce the amount of heat directly radiated onto the phosphors within the photoluminescent wavelength conversion layer, to reduce light losses, and thus emit light at superior uniformity.

Regarding claim 14, Li does not explicitly teach further comprising a light diffusive layer, wherein the photoluminescent wavelength conversion layer is in direct contact with the light diffusive layer.
Chen teaches further comprising a light diffusive layer (Note, in ¶ 87, a light diffusive layer, diffuser material, may be placed as medium material between the photoluminescent wavelength conversion layer and other layers of the device), wherein the photoluminescent wavelength conversion layer (214) is in direct contact with the light diffusive layer (medium material)
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to provide the light diffusive layer in direct contact photoluminescent wavelength conversion layer as taught by Chen into the teachings of Li in order to provide improve light output evenness. One of ordinary skill would have 

Regarding claim 15, Li teaches a display backlight (display backlight, see claim 1, line 1), comprising: 
an excitation source (excitation source, see claim 1, line 2) for generating blue excitation light with a peak emission wavelength in a wavelength range 445 nm to 465 nm (see claim 1, line 3); and
a photoluminescent wavelength conversion layer (wavelength conversion layer having a photoluminescent layer, see claim 1, lines 5-6);
wherein the photoluminescent wavelength conversion layer comprises a mixture of a green-emitting photoluminescent material (green-emitting photoluminescent material, see claim 1, line 11) with a peak emission in a wavelength range 530 nm to 545 nm (see claim 1, lines 12-13), 
a red-emitting photoluminescent material (red-emitting photoluminescent material, see claim 9, lines 2-3) with a peak emission in a wavelength range 600 nm to 650 nm (see claim 9, lines 3-4) and light diffusive layer (light diffusive layer, see claim 1, line 8).
Li does not explicitly teach wherein the mixture further includes 
particles of light scattering material;
a brightness enhancement film; and 
wherein the photoluminescent wavelength conversion layer is in direct contact with the brightness enhancement film.
Chen teaches a display backlight (display device 200, see figure 2, and figures 3a-3c to show common elements to all embodiments), having an excitation source (blue LED 210) and a photoluminescent wavelength conversion layer (phosphor in phosphor film 214); that includes a mixture of green-emitting photoluminescent material (see ¶ 79, 67 and 64), a red-emitting photoluminescent material (see ¶ 67, 64) with a peak emission in a wavelength range 600 nm to 650 nm (625nm-740nm) and further includes
particles of light scattering material (see ¶ 81); 
brightness enhancement film (216 and medium material as brightness-enhancing material, see ¶ 87); and
wherein the photoluminescent wavelength conversion layer (214) is in direct contact with the brightness enhancement film (216, since 216 includes a BEF medium material, see ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering particles and brightness enhancement film of Chen into the teachings of Li in order to serve the purpose of traditional diffusers in addition to increasing secondary emission of the phosphors and to increase brightness and contrast. One of ordinary skill would have been motivated to make this modification to further increase the color conversion efficiency of the wavelength conversion member and light diffusion, and superior light uniformity.
Regarding claim 17, Li teaches a display backlight (display backlight, see claim 1, line 1), comprising: 

a photoluminescent wavelength conversion layer (wavelength conversion layer having a photoluminescent layer, see claim 1, lines 5-6);
wherein the photoluminescent wavelength conversion layer comprises a mixture of a green-emitting photoluminescent material (green-emitting photoluminescent material, see claim 1, line 11) with a peak emission in a wavelength range 530 nm to 545 nm (see claim 1, lines 12-13), 
a red-emitting photoluminescent material (red-emitting photoluminescent material, see claim 9, lines 2-3) with a peak emission in a wavelength range 600 nm to 650 nm (see claim 9, lines 3-4) and light diffusive layer (light diffusive layer, see claim 1, line 8).
Li does not explicitly teach wherein the mixture further includes
particles of light scattering material;
a brightness enhancement film; and 
a light guide;
wherein the photoluminescent wavelength conversion layer is in direct contact with the brightness enhancement film;
wherein the excitation source is configured to couple excitation light into at least one edge of the light guide; and 
wherein the photoluminescent wavelength conversion layer is in direct contact with the light guide.
Chen teaches a display backlight (display device 200, see figure 2, and figures 3a-3c to show common elements to all embodiments), having an excitation source (blue LED 210) and a photoluminescent wavelength conversion layer (phosphor in phosphor film 214); that includes a mixture of green-emitting photoluminescent material (see ¶ 79, 67 and 64), a red-emitting photoluminescent material (see ¶ 67, 64) with a peak emission in a wavelength range 600 nm to 650 nm (625nm-740nm) and further includes
particles of light scattering material (see ¶ 81); 
brightness enhancement film (216 and medium material as brightness-enhancing material, see ¶ 87); and
a light guide (glass made LGP 212 see ¶ 74);
wherein the photoluminescent wavelength conversion layer (214) is in direct contact with the brightness enhancement film (216, since 216 includes a BEF medium material, see ¶ 87);
wherein the excitation source (210) is configured to couple excitation light (light from 210) into at least one edge (side edge of 212) of the light guide (212); and
wherein the photoluminescent wavelength conversion layer (214) is in direct contact with the light guide (212, due to the glass medium material of 212, see ¶ 87).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering particles, brightness enhancement film and light guide of Chen into the teachings of Li in order to serve the purpose of traditional diffusers in addition to increasing secondary emission of the phosphors, to increase brightness, contrast, and spacing between the light source and the photoluminescent wavelength conversion layer. One of ordinary skill would have 

Claims 3, 16 and 18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Li in view of Chen as applied to claims 1, 15 and 17 above, and further in view of Song et al. (US 20180210125 A1, hereinafter “Song”, cited in IDS filed 10/7/2021).

Regarding claim 3, Li does not explicitly teach wherein the particles of light scattering material are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) and combinations thereof.
Song teaches a display backlight (backlight unit 1001, see figure 6) having a photoluminescent wavelength conversion layer (first wavelength converter 110 and second wavelength converter 120) with particles of light scattering material (metal particles 110c);
 wherein the particles of light scattering material (110c) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2) (silicon dioxide, see ¶ 73); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) (be aluminum oxide, see ¶ 73) and combinations thereof.
Song into the teachings of Li in order to scattering light in a long wavelength band such as green light and/or red light, without substantially scattering light in a short wavelength band such as blue light. One of ordinary skill would have been motivated to make this modification to further increase the color conversion efficiency of the wavelength conversion member.

Regarding claim 16, Li does not explicitly teach wherein the particles of light scattering material are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) and combinations thereof.
Song teaches a display backlight (backlight unit 1001, see figure 6) having a photoluminescent wavelength conversion layer (first wavelength converter 110 and second wavelength converter 120) with particles of light scattering material (metal particles 110c);
 wherein the particles of light scattering material (110c) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2) (silicon dioxide, see ¶ 73); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) (be aluminum oxide, see ¶ 73) and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering particles of Song into the teachings of Li in order to scattering light in a long wavelength band such as green 

Regarding claim 18, Li does not explicitly teach wherein the particles of light scattering material are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) and combinations thereof.
Song teaches a display backlight (backlight unit 1001, see figure 6) having a photoluminescent wavelength conversion layer (first wavelength converter 110 and second wavelength converter 120) with particles of light scattering material (metal particles 110c);
 wherein the particles of light scattering material (110c) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2) (silicon dioxide, see ¶ 73); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) (be aluminum oxide, see ¶ 73) and combinations thereof.
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering particles of Song into the teachings of Li in order to scattering light in a long wavelength band such as green light and/or red light, without substantially scattering light in a short wavelength band such as blue light. One of ordinary skill would have been motivated to make this 

Claims 4-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Li in view of Chen as applied to claim 1 above, and further in view Dai et al. (US 20140198480 A1, hereinafter “Dai”, cited in IDS filed 10/7/2021).

Regarding claim 4, Li does not explicitly teach wherein light scattering material particles have an average diameter of 200 nm or less.
Dai teaches a photoluminescent wavelength conversion layer (wavelength conversion component 36, see figure 14) having light scattering material particles (light scattering particles 152);
wherein light scattering material particles (152) have an average diameter of 200 nm or less (average particle size in a range of 100 nm to 150 nm, see ¶ 94).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light scattering particles size of Dai into the teachings of Li in order to increase the probability of photons striking a particle of phosphor material. One of ordinary skill would have been motivated to make this modification to require less phosphor material for a given color.

Regarding claim 5, Li does not explicitly teach wherein light scattering material particles have an average diameter of 100 nm to 150 nm.
Dai teaches a photoluminescent wavelength conversion layer (wavelength conversion component 36, see figure 14) having light scattering material particles (light scattering particles 152);
wherein light scattering material particles (152) have an average diameter of 100 nm to 150 nm (average particle size in a range of 100 nm to 150 nm, see ¶ 94).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light scattering particles size of Dai into the teachings of Li in order to increase the probability of photons striking a particle of phosphor material. One of ordinary skill would have been motivated to make this modification to require less phosphor material for a given color.

Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of Li in view of Chen as applied to claims 1, 8 and 11 above, and further in view Anandan (US 20110164431 A1, hereinafter “Anandan”, cited in IDS filed 10/7/2021).

Regarding claim 13, Li does not explicitly teach wherein the photoluminescent wavelength conversion layer is in direct contact with the light reflective surface.
Anandan teaches a device (light guide plate 38 with phosphor particles 39c in protective coating 39e, see figure 3b) having a photoluminescent wavelength conversion layer (39c, 39e) and a light reflective surface (UN, NUV and visible ray reflector 39).

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a light reflective layer of Anandan into the teachings of Li in order to recycle unconverted light and increase contrast. One of ordinary skill would have been motivated to make this modification to restrict pass of unconverted light.

Claim Objections
Claim 11 is objected to because of the following informalities: 
In claim 11, the phrase “the light reflecting surface” on line 2, should be changed to -- a light reflecting surface --. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 6-12, 14-15 and 17 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Chen.

Regarding claim 1, Chen teaches a display backlight (display device 200, see figure 2, and figures 3a-3c to show common elements to all embodiments), comprising: 
an excitation source (blue LED 210) for generating blue excitation light with a peak emission wavelength in a wavelength range 445 nm to 465 nm (440nm-470nm, see ¶ 72); and 
a photoluminescent wavelength conversion layer (phosphor in phosphor film 214); 
wherein the photoluminescence wavelength conversion layer (214) comprises a mixture of a green-emitting photoluminescence material (see ¶ 79, 67 and 64) with a peak emission in a wavelength range 530 nm to 545 nm (520nm-565 nm), a red-emitting photoluminescence material (see ¶ 67, 64) with a peak emission in a wavelength range 600 nm to 650 nm (625nm-740nm) and particles of light scattering material (see ¶ 81).

Regarding claim 2, Chen teaches wherein the photoluminescence wavelength conversion layer (214) is a separate film (as seen in figure 2).

Regarding claim 6, Chen teaches wherein the photoluminescence wavelength conversion layer (214) is disposed adjacent to a brightness enhancement film (216 and medium material as brightness-enhancing material, see ¶ 87).

Regarding claim 7, Chen teaches wherein the photoluminescence wavelength conversion layer (214) is in direct contact with the brightness enhancement film (216, since 216 includes a BEF medium material, see ¶ 87).

Regarding claim 8, Chen teaches further comprising a light guide (glass made LGP 212 see ¶ 74), wherein the excitation source (210) is configured to couple excitation light (light from 210) into at least one edge (side edge of 212) of the light guide (212) and wherein the photoluminescence wavelength conversion layer (214) is disposed adjacent to the light guide (212).

Regarding claim 9, Chen teaches wherein the photoluminescence wavelength conversion layer (214) is disposed on the light guide (212) between the light guide (212) and a brightness enhancement film (214).

Regarding claim 10, Chen teaches wherein the photoluminescence wavelength conversion layer (214) is in direct contact with the light guide (212, due to the glass medium material of 212, see ¶ 87).

Regarding claim 11, Chen teaches further comprising a light reflective surface (reflective polarizing film (RPF) 222), wherein the photoluminescence wavelength conversion layer (214) is disposed between the light reflective surface (222) and the light guide (212).

Regarding claim 12, Chen teaches wherein the photoluminescence wavelength conversion layer (214) is in direct contact with the light guide (212).

Regarding claim 14, Chen teaches further comprising a light diffusive layer (Note, in ¶ 87, a light diffusive layer, diffuser material, may be placed as medium material between the photoluminescence wavelength conversion layer and other layers of the device), wherein the photoluminescence wavelength conversion layer (214) is in direct contact with the light diffusive layer (medium material).

Regarding claim 15, Chen teaches a display backlight (display device 200, see figure 2, and figures 3a-3c to show common elements to all embodiments), comprising: 
an excitation source (blue LED 210) for generating blue excitation light with a peak emission wavelength in a wavelength range 445 nm to 465 nm (440nm-470nm, see ¶ 72); 
a brightness enhancement film (216 and medium material as brightness-enhancing material, see ¶ 87); and
a photoluminescent wavelength conversion layer (phosphor in phosphor film 214); 
wherein the photoluminescence wavelength conversion layer (214) comprises a mixture of a green-emitting photoluminescence material (see ¶ 79, 67 and 64) with a peak emission in a wavelength range 530 nm to 545 nm (520nm-565 nm), a red-emitting photoluminescence material (see ¶ 67, 64) with a peak emission in a 
wherein the photoluminescence wavelength conversion layer (214) is in direct contact with the brightness enhancement film (216, since 216 includes a BEF medium material, see ¶ 87).

Regarding claim 17, Chen teaches a display backlight (display device 200, see figure 2, and figures 3a-3c to show common elements to all embodiments), comprising: 
an excitation source (blue LED 210) for generating blue excitation light with a peak emission wavelength in a wavelength range 445 nm to 465 nm (440nm-470nm, see ¶ 72);  
a brightness enhancement film (216 and medium material as brightness-enhancing material, see ¶ 87); and
a photoluminescent wavelength conversion layer (phosphor in phosphor film 214); and
a light guide (glass made LGP 212 see ¶ 74), wherein the photoluminescence wavelength conversion layer (214) comprises a mixture of a green-emitting photoluminescence material (see ¶ 79, 67 and 64) with a peak emission in a wavelength range 530 nm to 545 nm (520nm-565 nm), a red-emitting photoluminescence material (see ¶ 67, 64) with a peak emission in a wavelength range 600 nm to 650 nm (625nm-740nm) and particles of light scattering material (see ¶ 81),
wherein the excitation source (210) is configured to couple excitation light (light from 210) into at least one edge (side edge of 212) of the light guide (212) and wherein 
wherein the photoluminescence wavelength conversion layer (214) is in direct contact with the light guide (212, due to the glass medium material of 212, see ¶ 87).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Song.  

Regarding claim 3, Chen does not explicitly teach wherein the particles of light scattering material are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) and combinations thereof.
Song teaches a display backlight (backlight unit 1001, see figure 6) having a photoluminescent wavelength conversion layer (first wavelength converter 110 and second wavelength converter 120) with particles of light scattering material (metal particles 110c);

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering particles of Song into the teachings of Chen in order to scattering light in a long wavelength band such as green light and/or red light, without substantially scattering light in a short wavelength band such as blue light. One of ordinary skill would have been motivated to make this modification to further increase the color conversion efficiency of the wavelength conversion member.

Regarding claim 16, Chen does not explicitly teach wherein the particles of light scattering material are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) and combinations thereof.
Song teaches a display backlight (backlight unit 1001, see figure 6) having a photoluminescent wavelength conversion layer (first wavelength converter 110 and second wavelength converter 120) with particles of light scattering material (metal particles 110c);
 wherein the particles of light scattering material (110c) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2) (silicon dioxide, see ¶ 73); 
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate light scattering particles of Song into the teachings of Chen in order to scattering light in a long wavelength band such as green light and/or red light, without substantially scattering light in a short wavelength band such as blue light. One of ordinary skill would have been motivated to make this modification to further increase the color conversion efficiency of the wavelength conversion member.

Regarding claim 18, Chen does not explicitly teach wherein the particles of light scattering material are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) and combinations thereof.
Song teaches a display backlight (backlight unit 1001, see figure 6) having a photoluminescent wavelength conversion layer (first wavelength converter 110 and second wavelength converter 120) with particles of light scattering material (metal particles 110c);
 wherein the particles of light scattering material (110c) are selected from the group consisting of: zinc oxide (ZnO); silicon dioxide (SiO2) (silicon dioxide, see ¶ 73); titanium dioxide (TiO2); magnesium oxide (MgO); barium sulfate (BaSO4); aluminum oxide (A1203) (be aluminum oxide, see ¶ 73) and combinations thereof.
Song into the teachings of Chen in order to scattering light in a long wavelength band such as green light and/or red light, without substantially scattering light in a short wavelength band such as blue light. One of ordinary skill would have been motivated to make this modification to further increase the color conversion efficiency of the wavelength conversion member.

Claims 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Dai.

Regarding claim 4, Chen does not explicitly teach wherein light scattering material particles have an average diameter of 200 nm or less.
Dai teaches a photoluminescent wavelength conversion layer (wavelength conversion component 36, see figure 14) having light scattering material particles (light scattering particles 152);
wherein light scattering material particles (152) have an average diameter of 200 nm or less (average particle size in a range of 100 nm to 150 nm, see ¶ 94).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light scattering particles size of Dai into the teachings of Chen in order to increase the probability of photons striking a particle of phosphor material. One of ordinary skill would have been motivated to make this modification to require less phosphor material for a given color.

Regarding claim 5, Chen does not explicitly teach wherein light scattering material particles have an average diameter of 100 nm to 150 nm.
Dai teaches a photoluminescent wavelength conversion layer (wavelength conversion component 36, see figure 14) having light scattering material particles (light scattering particles 152);
wherein light scattering material particles (152) have an average diameter of 100 nm to 150 nm (average particle size in a range of 100 nm to 150 nm, see ¶ 94).
It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate the light scattering particles size of Dai into the teachings of Chen in order to increase the probability of photons striking a particle of phosphor material. One of ordinary skill would have been motivated to make this modification to require less phosphor material for a given color.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Anandan.

Regarding claim 13, Chen does not teach wherein the photoluminescence wavelength conversion layer is in direct contact with the light reflective surface.
Anandan teaches a device (light guide plate 38 with phosphor particles 39c in protective coating 39e, see figure 3b) having a photoluminescence wavelength conversion layer (39c, 39e) and a light reflective surface (UN, NUV and visible ray reflector 39).

It would have been obvious to one of ordinary skill in the art before the effective filled date of the claimed invention to incorporate a light reflective layer of Anandan into the teachings of Chen in order to recycle unconverted light and increase contrast. One of ordinary skill would have been motivated to make this modification to restrict pass of unconverted light.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Isojima et al. (US 20160054486 A1) discloses a display backlight having an LED emitting blue light to a wavelength conversion element that includes red and green particles. The display provides an excellent light energy conversion efficiency.

Bessho et al. (US 20150323711 A1) discloses a display backlight having an blue emitting light source with red and green phosphor layers. The luminous efficiency is improved and viewing angle is wider due to the scattered incident light.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR ROJAS CADIMA whose telephone number is (571)272-8007.  The examiner can normally be reached on Monday-Thursday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/OMAR ROJAS CADIMA/           Patent Examiner of Art Unit 2875